DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 04/21/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more. The claim(s) recite(s) “the output comprising a summary window and an entertaining display; an input device configured to accept a wager and a predicted ranking from the user; a processor coupled to a memory, the input device, and the display device; and the processor configured to: retrieve event data about selected multiple past events from an event database, wherein the event data includes data about multiple participants participating in each  of the multiple past events; transform the event data of each of the selected multiple past events into a final ranking of the multiple participants in the selected multiple past events, the final ranking including fewer than a total number of participants in the event data; and compare the predicted ranking provided by the user in the summary window to said final ranking to determine a reward for the user; wherein the predicted and final ranking are based on the same past event.” which generally recites a method of conducting a racing game including presenting information about multiple races to a player, accepting a predicted lists of finishers as a wager, and then determining the actual finish and presenting only some of the overall horses as the final lists with wagers being paid accordingly with the horse racing event being a past horse racing event saved in the system. Additionally the dependent claims recite further elements of the wagering game including the inclusion of other well-known wagering elements such as slots and location based presenting of wagering options.  Examiner recognizes this is directed to the abstract idea of organizing human activity for resolving a financial obligation since these are rules directed to carrying out a wagering game in order to determine if an award should be provided to a player. Specifically a series of steps is carried out to determine, based on a user’s prediction, if a user should be paid off with the system determining the information using past events.  However examiner notes the past events are used in a manner similar to normal horse racing comprising presenting options, presenting information which is usually presented prior to a racing event such as past performances prior to the event, receiving a user’s selections regarding a predicted lineup, determining results of the event, and then paying out accordingly.  The fact that a past event is used does not significantly change this feature since the past event is merely a change in when the event used in the wagering occurs while the function remains the same.  As per the mental process examiner notes that a series of steps common in horse wagering is carried out including gaining information on what the final results are and presenting odds which are an indication of past performance.  Examiner further notes that these steps can be traditionally performed as a series of mental steps and that the recited computer elements, such as processors and databases, are generically recited.  This judicial exception is not integrated into a practical application because this amounts to no more than playing of a game to determine a financial obligation in order to organize human activity and does not add extra elements or solutions that goes beyond the means to carry out the game.  See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation.  Specifically this is no more than a way of displaying and presenting information to a  player regarding the well-known feature of horse racing and is no more than carrying out the game of wagering on horse racing in order to determine if a player should be awarded or not. As per the mental process examiner recognizes that the claims are directed to rules that can be carried out by a person with the same access to information provided to the system such as presenting wagering options to a player and then informing them of only certain placements for the final racing results.  Applicant’s use of past events for the wagering portion adds no more than a changing of when the event being wagered upon occurs and does not alter in a significant way the steps carried out in traditional wagering.  Additionally examiner notes that historical horse racing was known as of the time of filing as evidenced by applicant’s disclosure paragraph [0015].  Therefore this does not provide a practical application beyond the identified judicial exemption.
	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of network access and accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (US Pub. No. 2017/0372561 A1 hereinafter referred to as Aronson) in view of Vincenzini (US Pub. No. 2005/0203651).
As per claim 1, Aronson teaches a gaming machine (abstract and Fig. 7 see wagering terminal) comprising: a display device configured to display an output to a user (Fig. 7, item 736 and paragraphs [0083] and [0152] see output device), the output comprising a summary window (paragraphs [0049] and [0056] additional information regarding the participants is displayable) and an entertaining display (Figs. 3 and 6 and paragraph [0058] output of final results presented including Fig. 6 showing an additional game comprising slots); an input device configured to accept a wager and a predicted ranking from the user (Fig. 2 and paragraphs [0042]-[0043] and [0047]-[0049] a user can select a predicted ranking for participants, see horses, in the past event); a processor coupled to a memory, the input device, and the display device (Fig. 7, items 728, 730, and 744); and the processor configured to: retrieve event data about selected multiple past events from an event database (Fig. 1, items 128 and 176 and paragraphs [0036]-[0037] information concerning multiple past events is retrieved), wherein the event data includes data about multiple participants participating in each  of the multiple past events (paragraph [0037] multiple participants and their final rankings in the past event); transform the event data of each of the selected multiple past events into a final ranking of the multiple participants in the selected multiple past events (Fig. 3 and paragraphs [0037] and [0058] final ranking determined); and compare the predicted ranking provided by the user in the summary window to said final ranking to determine a reward for the user (Fig. 3 and paragraphs [0031], [0043], [0046], [0058], and [0060] user’s predicted results are compared to actual results and a score is assigned which correlates to an award amount); wherein the predicted and final ranking are based on the same past event (Fig. 3 and paragraphs [0031], [0043], [0046], [0058], and [0060] user’s predicted results are compared to actual results for the events selected).  Aronson does not teach wherein the final ranking including fewer than a total number of participants in the event data.  However, Vincenzini teaches a wagering game system (abstract) wherein a final result is determined for a race and displayed with fewer entries (e.g. horses) then the overall amount (paragraph [0085]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini, since Aronson is modifiable to include a displaying of the final results with fewer horses then took part in the race, such as found in Vincenzini, since this will allow players to quickly determine if they won by comparing against the top finishers which is the usual wager in a horse race and therefore avoid time lost due to confusion.
As per claim 2, Aronson teaches a gaming machine wherein the selected multiple past events are horse races and the multiple participants are horses (Fig. 1, items 128 and 176 and paragraphs [0036]-[0037] information concerning multiple past events is retrieved with multiple participants with the events being horse racing (paragraph [0037])), such that the predicted ranking is a predicted order of finish for the horses in each of the horse races (Fig. 2 and paragraphs [0042]-[0043] and [0047]-[0049] a user can select a predicted ranking for participants, see horses, in the past event).  Aronson does not teach a machine wherein the final ranking is an actual order of finish for fewer than a total number of the horses.  However, Vincenzini teaches a wagering game system (abstract) wherein a final result is determined for a race and displayed with fewer entries (e.g. horses) then the overall amount (paragraph [0085]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini, since Aronson is modifiable to include a displaying of the final results with fewer horses then took part in the race, such as found in Vincenzini, since this will allow players to quickly determine if they won by comparing against the top finishers which is the usual wager in a horse race and therefore avoid time lost due to confusion.
As per claim 3, Aronson does not teach a gaming machine wherein the final ranking comprises an actual order of finish of three participants in each of the selected multiple past events.  However, Vincenzini teaches a wagering game system (abstract) wherein a final result is determined for a race and displayed with fewer entries (e.g. horses) then the overall amount (paragraph [0085]) with the focus on the top three finishers (paragraph [0085]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini, since Stronach is modifiable to include a displaying of the final results with fewer horses then took part in the race, such as found in Vincenzini, since this will allow players to quickly determine if they won by comparing against the top finishers which is the usual wager in a horse race and therefore avoid time lost due to confusion.
As per claim 5, Aronson teaches a gaming machine wherein the summary window being configured to display a listing of three participants of the multiple participants in each of the selected multiple past events (Fig. 2 shows a listing of participants including three participants), and additionally configured to launch a performance profile including a limited list of data regarding the three participants in the selected multiple past events directly from the summary window (Fig. 2, item 224 and paragraphs [0049] and [0056] additional information regarding the participants is displayable).
As per claim 6, Aronson teaches a gaming machine wherein upon comparing the predicted ranking provided by the user in the summary window to said final ranking to determine the reward for the user, the processor automatically initiates an entertaining display corresponding to the reward for the user (Fig. 6 and paragraphs [0076]-[0077], [0079] and [0081] outcome is displayed via a slot game).
As per claim 7, Aronson teaches a gaming machine wherein initiating the entertaining display comprises rotating an electromechanical reel (Fig. 6 and paragraphs [0076]-[0077], [0079] and [0081] outcome is displayed via a slot game).
Claim(s) 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (US Pub. No. 2017/0372561 A1 hereinafter referred to as Aronson) and Vincenzini (US Pub. No. 2005/0203651) in view of Stronach et al. (US Pub. No. 2004/0229671 A1 hereinafter referred to as Stronach).
As per claim 4, Aronson teaches a gaming machine wherein the selected multiple past events comprise eight events selected from the event database (paragraph [0036] any number of suitable events can be selected).  Aronson does not specifically teach wherein a number of the multiple participants in the selected multiple past events being different between at least two of the selected multiple past events.  However, Aronson teaches events comprising 10 participants (paragraph [0039]) and Stronach teaches a wagering game comprising horse racing (abstract) wherein races can include 14 participants (Fig. 6) wherein users can select what type of race they wish to wager upon (paragraphs [0113] and [0115]) with a racing track including 8 separate events, or races, that may be wagered upon including for different tracks ("Most tracks carry 400 simulcast races a day (8 racesx50 tracks)." paragraph [0079]).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini and Stronach, since Aronson is modifiable to include a plurality of different race types, such as shown in Stronach with participant size being different, thereby allowing for a greater variety of races to be selected including differently sized races which varies up the potential wagers made by a user.
As per claim 8, Aronson does not teach a gaming machine wherein the processor is configured to obtain a single-value score for each of the horses by searching all past events in the event database for past results for each of the horses and incorporating the past results into the single-value score.  However, Stronach teaches a gaming machine wherein the processor is configured to obtain a single-value score for each horse by searching all past events in the event database for past results for each horse and incorporating the past results into the single-value score (paragraphs [0124]-[0127] see example RS score which a user can request).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini and Stronach, since Aronson is modifiable to include in the summary window a single score which a user is more easily able to recognize as indicating a potential performance of a participant.
As per claim 9, Aronson does not teach a gaming machine wherein the summary window lists icons for the selected multiple events and selecting one of the selected multiple past events causes the single-value scores for the multiple participants in the selected one of the selected multiple past events to be displayed.  However, Aronson teaches a summary window comprising icons allowing for statistics regarding participants in the event to be displayed (Fig. 2, item 224 and paragraphs [0049] and [0056] additional information regarding the participants is displayable) and Stronach teaches a gaming machine wherein the processor is configured to obtain a single-value score for each horse by searching all past events in the event database for past results for each horse and incorporating the past results into the single-value score (paragraphs [0124]-[0127] see example RS score which a user can request).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini and Stronach, since Aronson is modifiable to include in the summary window a single score which a user is more easily able to recognize as indicating a potential performance of a participant.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (US Pub. No. 2017/0372561 A1 hereinafter referred to as Aronson) and Vincenzini (US Pub. No. 2005/0203651) in view of Shore et al. (US Pub. No. 2015/0287278 A1 hereinafter referred to as Shore).
As per claim 10, Aronson does not teach a gaming machine further comprising a location device for determining a location of the gaming machine, the processor configured to filter the event data from the event database based on the location of the gaming machine.  However, Shore teaches a location award gaming device (abstract) including for horse racing wherein certain gaming events are limited based on location of the device (paragraph [0171]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini and Shore, since Aronson is modifiable to include location awareness in order to present only horse races that meet jurisdictional requirements of where the gaming machine is located thereby avoiding breaking the law.
Claim(s) 11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (US Pub. No. 2017/0372561 A1 hereinafter referred to as Aronson) in view of Vincenzini (US Pub. No. 2005/0203651) and "Understanding Lay Betting for Profit" by Tony Hammonds (06/17/2015) (https://typesofbets.com/betting-types/lay-betting/)(hereinafter referred to as Hammonds).
As per claim 11, Aronson teaches a method (abstract) comprising: controlling an input device to accept a wager amount (paragraph [0034]), wherein the input device is controlled by a processor (Fig. 7, items 728, 730, and 744); using the processor to automatically retrieve event data about multiple past events selected from a database (Fig. 1, items 128 and 176 and paragraphs [0036]-[0037] information concerning multiple past events is retrieved), the selected multiple past events having multiple participants in each of the selected multiple past events (paragraph [0037] multiple participants and their final rankings in the past event); displaying at least some of the event data about the selected multiple past events on a display device (Fig. 2 and paragraphs [0042]-[0043] and [0047]-[0049] a user can select a predicted ranking for participants, see horses, in the past event including the data having predicted results at the time of the past event displayed); transforming the event data of each of the selected multiple past events into a final ranking of the multiple participants in the selected multiple past events (Fig. 3 and paragraphs [0037] and [0058] final ranking determined); controlling the input device to accept a predicted ranking from a user for the multiple participants in the selected multiple past events (Fig. 2 and paragraphs [0042]-[0043] and [0047]-[0049] a user can select a predicted ranking for participants, see horses, in the past event); and comparing the predicted ranking to the final ranking to determine a reward for the user (Fig. 3 and paragraphs [0031], [0043], [0046], [0058], and [0060] user’s predicted results are compared to actual results and a score is assigned which correlates to an award amount).  Aronson does not specifically teach wherein the final ranking including less than a total number of the multiple participants in the event data with the predicted ranking including less than the total number of the multiple participants in the event data and wherein the step of comparing the predicted ranking to the final ranking comprises comparing a plurality of binary scorecards with the predicted ranking, wherein the plurality of binary scorecards include negative predictions and positive predictions relative to the final ranking.  However, Aronson teaches determining a final outcome via a binary determination of hit or miss in order to determine a pattern (paragraph [0064]), Vincenzini teaches a wagering game system (abstract) wherein a final result is determined for a race and displayed with fewer entries (e.g. horses) then the overall amount (paragraph [0085]), and Hammonds teaches a wagering game system (page 2 describes lay betting being used) wherein a user makes negative bets on a participant losing an event (page 3, paragraph [0001] and page 6, paragraph [0001] “Another reason why lay betting has become so popular is because it offers greater flexibility than traditional horse race betting or football betting. Sometimes picking a horse to win can be more difficult than picking a horse that won’t win.”) including making a positive and negative bet for the same event (page 4, paragraph [0002] and page 5, see first example “Back Arsenal to achieve a top four position finish while their odds are higher, when they are in the top ten of the Premier League table. This normally happens early in the season. Then lay Arsenal when they have climbed up the table and are more certain of a top four finish. This should also guarantee bettors a profit.”).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini and Hammond, since Aronson is modifiable to include a displaying of the final results with fewer horses then took part in the race, such as found in Vincenzini, since this will allow players to quickly determine if they won by comparing against the top finishers which is the usual wager in a horse race and therefore avoid time lost due to confusion and to allow for negative as well as positive bets since sometimes it is easier for a user to wager on a horse losing then winning (see Hammond) thereby allowing for less skilled user to make a bet they are more comfortable with.
As per claim 12, Aronson teaches a method wherein a plurality of reels having a plurality of reel stop positions is controlled by the processor (Fig. 6), the method further comprising the steps of: initiating spinning of the plurality of reels (paragraph [0080] see spin button); causing each of the plurality of reels to stop spinning at a respective reel stop position corresponding to the determined reward for the user (Fig. 6 and paragraphs [0076]-[0077], [0079] and [0081] outcome is displayed via a slot game with the slot game being animated and the result matching the pattern of user’s final results); and providing a payout to the user (Fig. 6 and paragraphs [0076]-[0077], [0079] and [0081] outcome is displayed via a slot game).
As per claim 13, Aronson teaches a method wherein an entertaining display is controlled by the processor, the method further comprising the steps of: initiating a first presentation on the entertaining display corresponding to gameplay (Figs. 2-3 and 6 user selects predicted results and results can be displayed as a slot game or as a normal lineup); causing a change from the first presentation on the entertaining display to a second presentation, said second presentation corresponding to the determined reward for the user (Fig. 6 and paragraphs [0076]-[0077], [0079] and [0081] outcome is displayed via a slot game with the slot game being animated and the result matching the pattern of user’s final results); and providing a payout to the user (Fig. 6 and paragraphs [0076]-[0077], [0079] and [0081] outcome is displayed via a slot game with the slot game being animated and the result matching the pattern of user’s final results).
As per claim 14, Aronson teaches a method wherein the final ranking comprises a first, second and third place ranking (Fig. 3, see placing which includes first, second, and third).
As per claim 15, Aronson teaches a method wherein after comparing the predicted ranking with the plurality of binary scorecards (Figs. 5-6 and paragraphs [0064]-[0065] scorecard is determined based on hits and misses and can produce either a pattern or a binary number), a scorecard matching the predicted ranking is communicated to a central controller comprising a totalizer (Fig. 5 and paragraphs [0043]-[0044] a database is used within the network to determine an award amount based on the produced binary number matching an award in a paytable), the totalizer (paragraph [0154] totalizer used) configured for managing a common pool of a pari-mutuel betting system (paragraphs [0049] and [0106] system used pari-mutuel betting).
As per claim 16, Aronson teaches a method wherein the processor is configured to automatically generate a predicted ranking of the multiple participants in response to an input through the input device (Fig. 2, item 240 and paragraph [0057] user accepts suggested rankings).
As per claim 19, Aronson teaches a method wherein the selected multiple past events are horse races and the multiple participants are horses, such that the predicted ranking is a predicted order of finish for the horses in each of the horse races (Fig. 2 and paragraphs [0042]-[0043] and [0047]-[0049] a user can select a predicted ranking for participants, see horses, in the past event).  However, Aronson does not teach wherein the final ranking comprises an actual order of finish of three participants in each of the selected multiple past events.  However, Vincenzini teaches a wagering game system (abstract) wherein a final result is determined for a race and displayed with fewer entries (e.g. horses) then the overall amount (paragraph [0085]) with the focus on the top three finishers (paragraph [0085]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini and Hammond, since Aronson is modifiable to include a displaying of the final results with fewer horses then took part in the race, such as found in Vincenzini, since this will allow players to quickly determine if they won by comparing against the top finishers which is the usual wager in a horse race and therefore avoid time lost due to confusion.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (US Pub. No. 2017/0372561 A1 hereinafter referred to as Aronson) in view of  "Understanding Lay Betting for Profit" by Tony Hammonds (06/17/2015) (https://typesofbets.com/betting-types/lay-betting/)(hereinafter referred to as Hammonds).
As per claim 20, Aronson teaches method (abstract) comprising: controlling an input device having one or more play buttons configured to activate a game, accept a wager amount (paragraph [0034]), and cash out (paragraph [0046] user may cash out) wherein the input device is controlled by a processor (Fig. 7, items 728, 730, and 744); using the processor to automatically retrieve event data about multiple past events selected from a database (Fig. 1, items 128 and 176 and paragraphs [0036]-[0037] information concerning multiple past events is retrieved), the selected multiple past events having multiple participants in each of the selected multiple past events (paragraph [0037] multiple participants and their final rankings in the past event); using the processor to create performance profiles (Fig. 2, item 224 and paragraphs [0049] and [0056] additional information regarding the participants is displayable) for each of the multiple participants in each of the selected multiple past events (Fig. 2 and paragraphs [0042]-[0043] and [0047]-[0049] a user can select a predicted ranking for participants, see horses, in the past event including the data having predicted results at the time of the past event displayed); displaying at least some of the event data about the selected multiple past events on a display device (Figs. 2-4 includes data regarding predication and past performances prior to the past event (paragraphs [0049] and [0056]) and data regarding final results including display the past race (paragraphs [0062]-[0063])); transforming the event data of each of the selected multiple past events into a final ranking of the multiple participants in the selected multiple past events, the final ranking comprising an actual order of finish of all of the multiple participants in the selected multiple past events (Fig. 3 and paragraphs [0037] and [0058] final ranking determined), controlling the input device to accept a predicted ranking from a user for the multiple participants in the selected past events (Fig. 2 and paragraphs [0042]-[0043] and [0047]-[0049] a user can select a predicted ranking for participants, see horses, in the past event), the predicted ranking comprising an actual order of finish of all of the multiple participants in the selected multiple past events (Fig. 2 and paragraphs [0042]-[0043] and [0047]-[0049] a user can select a predicted ranking for participants, see horses, in the past event); and comparing the predicted ranking to the final ranking to determine a reward for the user (Fig. 3 and paragraphs [0031], [0043], [0046], [0058], and [0060] user’s predicted results are compared to actual results and a score is assigned which correlates to an award amount).  Aronson does not specifically teach wherein the step of comparing the predicted ranking to the final ranking comprises comparing a plurality of binary scorecards with the predicted ranking, wherein the plurality of binary scorecards include negative predictions and positive predictions relative to the final ranking.  However, Aronson teaches determining a final outcome via a binary determination of hit or miss in order to determine a pattern (paragraph [0064]) and Hammonds teaches a wagering game system (page 2 describes lay betting being used) wherein a user makes negative bets on a participant losing an event (page 3, paragraph [0001] and page 6, paragraph [0001] “Another reason why lay betting has become so popular is because it offers greater flexibility than traditional horse race betting or football betting. Sometimes picking a horse to win can be more difficult than picking a horse that won’t win.”) including making a positive and negative bet for the same event (page 4, paragraph [0002] and page 5, see first example “Back Arsenal to achieve a top four position finish while their odds are higher, when they are in the top ten of the Premier League table. This normally happens early in the season. Then lay Arsenal when they have climbed up the table and are more certain of a top four finish. This should also guarantee bettors a profit.”).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Hammond, since Aronson is modifiable to include negative bets as well as positive bets since sometimes it is easier for a user to wager on a horse losing then winning (see Hammond) thereby allowing for less skilled user to make a bet they are more comfortable with.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (US Pub. No. 2017/0372561 A1 hereinafter referred to as Aronson), Vincenzini (US Pub. No. 2005/0203651), and "Understanding Lay Betting for Profit" by Tony Hammonds (06/17/2015) (https://typesofbets.com/betting-types/lay-betting/)(hereinafter referred to as Hammonds) in view of Stronach et al. (US Pub. No. 2004/0229671 A1 hereinafter referred to as Stronach).
As per claim 17, Aronson teaches a gaming machine wherein the selected multiple past events comprise eight events selected from the event database (paragraph [0036] any number of suitable events can be selected).  Aronson does not specifically teach wherein a number of the multiple participants in the selected multiple past events being different between at least two of the selected multiple past events.  However, Aronson teaches events comprising 10 participants (paragraph [0039]) and Stronach teaches a wagering game comprising horse racing (abstract) wherein races can include 14 participants (Fig. 6) wherein users can select what type of race they wish to wager upon (paragraphs [0113] and [0115]) with a racing track including 8 separate events, or races, that may be wagered upon including for different tracks ("Most tracks carry 400 simulcast races a day (8 racesx50 tracks)." paragraph [0079]).   Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini, Hammonds, and Stronach, since Aronson is modifiable to include a plurality of different race types, such as shown in Stronach with participant size being different, thereby allowing for a greater variety of races to be selected including differently sized races which varies up the potential wagers made by a user.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al. (US Pub. No. 2017/0372561 A1 hereinafter referred to as Aronson), Vincenzini (US Pub. No. 2005/0203651), and "Understanding Lay Betting for Profit" by Tony Hammonds (06/17/2015) (https://typesofbets.com/betting-types/lay-betting/)(hereinafter referred to as Hammonds)  in view of Shore et al. (US Pub. No. 2015/0287278 A1 hereinafter referred to as Shore).
As per claim 18, Aronson does not teach a method wherein the event data from the event database is filtered based on a location of the input device.  However, Shore teaches a location award gaming device (abstract) including for horse racing wherein certain gaming events are limited based on location of the device (paragraph [0171]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Aronson with Vincenzini, Hammonds, and Shore, since Aronson is modifiable to include location awareness in order to present only horse races that meet jurisdictional requirements of where the gaming machine is located thereby avoiding breaking the law.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended claims 1-20 to indicate the wagering results are based on past events and not merely using past events as information for predictions.  Therefore newly cited art Aronson is relied upon for the clarified limitations and accordingly new rejections are made based on features in Aronson.  For example Aronson does not have a specific negative result wager therefore Hammonds is cited in combination.  See above.
Applicant argues against the current 101 rejection, updated based on amendments, regarding features found in claims 1 and 11 with focus on fewer participants being shown.  Applicant argues that this is an improvement in the computing art by requiring less processing.  Examiner notes that providing less data as output is a known feature predating the computing art since the less information you present the less work involved in presenting this information.  For example when generating the results of an event if you do not list every participant involved you are not required to take the time to write out or indicate the excluded participants thereby saving time.  Therefore this is a solution pre-existing the computing art and not one tied specifically to the computing art.  Specifically the less you present the less work you have to perform is known and does not provide a significant feature that gives the claims a practical application beyond the identified judicial exemption.  As per arguments regarding claims 1, 11, and 20 needing to be performed on a machine and therefore overcoming the rejection examiner notes that mere recitation of a generic component performing the steps is not enough to overcome the identified rejection.  Specifically could these steps be performed reasonably by an individual as a series of mental steps?  Examiner notes that the recited steps are directed to determining information for past sources which an individual can perform by looking up past events.  Further steps include informing a user regarding past performances which again involves looking up data from other sources which is a common mental step involved in, for example, horse racing wherein a user can lookup predicted lineup or past performances to further inform themselves and that operators will provide this information.  See cited prior art regarding providing this information.  Finally the steps involved taking a lineup and determining a result based on that lineup which is mental steps performed by operators of wagering games and involved comparing results as a mental process.  Therefore the computing elements recited do not provide a practical application.  As per the slot machine elements applicant makes an argument these steps are not involved in the financial obligation portion however these elements are provided to present the outcome.  Therefore they are used, as recited, to present an outcome and are generically recited.  Applicant should clarify the display and slot portion if they wish to argue for significantly more to provide a practical application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amaitis et al. (US Pub. No. 2005/0107151 A1) teaches a wagering game comprising a wager wherein a favorite horse in a horse race will not win.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/7/2022